Citation Nr: 1200439	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to initial higher evaluations for bipolar disorder with psychotic features rated as 50 percent disabling prior to December 2, 2009 and 70 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from April 1993 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which granted service connection for bipolar disorder with psychotic features and assigned a 50 percent disability rating effective September 30, 2004.  An April 2010 rating decision increased the rating to 70 percent disabling, effective December 2, 2009.  

In August 2010, the Veteran submitted additional evidence from Dr. C.C.  In November 2011, the Veteran's representative and submitted a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

The Veteran's bipolar disorder with psychotic features has been manifested by total occupational and near total social impairment since September 30, 2004.


CONCLUSION OF LAW

The criteria for a 100 percent rating for bipolar disorder with psychotic features have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9432 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the full benefits sought on appeal, the claim is substantiated.  There are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. 

The Veteran's bipolar disorder with psychotic features is rated under 38 C.F.R. § 4.130, DC 9432, according to the General Rating Formula for Mental Disorders. 

Under the General Formula a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Id.   A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

Background

Service treatment records reveal that the Veteran attempted suicide by jumping overboard while at sea.  He underwent treatment for depression, including suicidal ideation.  He was diagnosed as having depressive disorder with psychotic features in January 1995.  In June 1995, he was discharged medically with the diagnosis of major depressive disorder with psychotic features.

Treatment records from the Philadelphia VA Medical Center dated from 2004 to 2009 included a diagnosis of bipolar disorder and repeatedly noted that when the Veteran was not on medication he had racing thoughts and delusional and paranoid ideations.  In September 2004, he was admitted to the emergency room for mania.  September 2004 records note that when he was unmedicated, he was a danger to himself and to others.  His mother was placed in charge of administering his medication, as he was noncompliant during episodes.   

December 2004 VA examination reported that since 1996, the Veteran had been hospitalized for approximately seven months at a non-VA hospital in Springfield, Maryland.  While he was visiting his family in the year 2000, he developed acute symptoms in which he felt very depressed, heard threatening auditory hallucination, and developed paranoia.  He was hospitalized, again, at the Springfield Mental Health Center.  He indicated at the time of your discharge that he was less depressed and that his auditory hallucinations and paranoia had reduced to a tolerable level. Currently, he did not have suicidal ideations, hallucinations, or delusions.  He described your sleeping as OK as long as he took his prescribed medications.  He denied having any type of manic or hypomanic symptoms.  He was prescribed the following medications: divalproex 1500 mgs. per day, haloperidol decanoate 100 mgs every four weeks, haloperidol 5 mgs. twice a day, sertraline 50 mgs. per day, Artane 5 mgs. per day, and lorazepam 1 to 2 mgs. as needed.  

On Examination, the Veteran's speech was clear, logical, and goal directed.  Psychomotor functions were normal.  His cognitive and intellectual functioning were also within the normal range.  His mood was low, and his affect was dull and sad.  He denied having any current hallucinations.  There was no evidence of delusional thinking or other psychotic thinking.  He did have periodic thoughts of suicide and this represented a chronic condition.  He did not have any recent suicide attempts, and no homicidal ideation.  His insight and judgment were good.  VA examiner reported that your psychiatric history and clinical course support a DSM-IV diagnosis of bipolar disorder.  The Veteran had significant, longstanding depressive symptoms.  Since his 1996 evaluation, he had an extended psychiatric hospitalization lasting seven months for depression, paranoia, and auditory hallucinations.  He received consistent psychiatric care at the Philadelphia VA Medical Center, had been prescribed medication, and had regular psychotherapy.  The Veteran was diagnosed with Bipolar I Disorder with Psychotic Features.
He was assigned Global Assessment of Functioning (GAF) score of 44.

On March 2007 VA examination, the examiner stated that he reviewed the Veteran's electronic VA treatment records in addition to interviewing him.  The examiner noted that the Veteran was taking on divalproex 1500 mg, haldol, sertraline 50 mg, and lorazepam 2 mg as needed.  The Veteran reported that he did not have much to do and it was hard to get up in the morning.  His concentration was decreased, his mood was low, his appetite was poor, and he had fatigue.  He also argued with his elderly mother more.  His social functioning was minimal.  He never married and had no children.  He lived in an apartment above his mother.  He had no friends and did not belong to any organizations.  He watched television and read.  His major activity outside was driving his motorcycle.  He had been unemployed since 2004.  He tried working as a nurse's aide for a year and then a cook for a year and then as a temporary worker for one year (prior to the appeal period).  He stated that he found it too stressful.  He could not concentrate, had no motivation, and his depression worsened.  The effects of the symptoms on employment functioning were noted above.  He could not concentrate, he was fatigued, and he was not able to stay at a job for more than a year.  His periods of depression were marked, although he had not been hospitalized for many years.  

On examination, there was no overt thought processes or communication impairment.  The Veteran was oriented to person, place, and time.  He was not overtly psychotic.  He was moderately depressed, but denied suicidal ideation, homicidal ideation, and auditory and visual hallucinations as well as paranoid ideation.  He was casually dressed.  He was serious and unsmiling.  The examiner found that the Veteran was in remission from bipolar illness and estimated that his GAF score was 48.

Treatment records show that from June to August 2007, the Veteran's mood was noted to be stable; his insight and judgment fair to good; and he were oriented to person, time, and place. GAF scores ranged between 48 to 49.  On September 4, 2007, he reported that he felt manic, and presented as mildly anxious and talkative.  Mental status examination at that time revealed no psychomotor agitation or retardation; he was cooperative during the session and maintained good eye contact; his speech was mildly rapid, nonstop; your affect was slightly blunted, smiling, and appropriate to content; his mood "was a little manicky"; his thought processes were coherent and goal-directed; his thought content revealed no evidence of psychosis; he denied suicidal and homicidal ideation; your were alert and oriented to person, time, and place; and your insight and judgment was fair to good.  Assessment at that time was that his mood did not seem elevated, though his speech was slightly rapid and nonstop.  

On September 11, 2007, he admitted to recent feelings of mild hypomania such as increased energy, but reported that he had been sleeping adequately.  Mental status examination revealed appropriate affect; goal-directed thought processes; no suicidal or homicidal ideation; no auditory hallucinations or delusions; and orientation to person, time, and place.  The examiner stated that at times of decompensation, the Veteran's insight and judgment was fair to poor.  One of his medications, Zoloft, was therefore decreased due to recent hypomania.  On September 28, 2007 the medication was increased once again as he reported feeling more depressed.  An October 2007 treatment record noted that the Veteran had a history of severe, potentially dangerous bipolar disorder.  

During the October 2007 VA examination, the Veteran stated that he had been quite depressed, his mood was down, and he wanted to do was sleep.  He reported problems doing daily activities such as maintaining personal hygiene, and he did not feel like getting up out of bed a lot of the time.  He noted that he was irritable and cranky when depressed and had problems maintaining personal relationships, but was never violent.  He reported difficulty concentrating. 

Mental status examination revealed that the Veteran was casually and appropriately dressed; his speech was clear and coherent, and he appeared to be in good reality contact; he was oriented in all three spheres; there was no evidence of any delusions or hallucinations in his thought content; there were no present suicidal or homicidal ideations; general reasoning and judgment were intact; memory was fair for both recent and remote events; his effect was calm on the surface, but the examiner noted there is an element of depression.  A diagnosis of bipolar disorder, depressed type was provided, with a GAF score of 49.






May 2008 records show that the Veteran participated in the vocational rehab/Compensated Work Therapy (CWT) Program; however, he stopped participating in the program as it was too stressful.   

In June 2008 correspondence from Dr. C.C., the Veteran's treating psychiatrist from Philadelphia VAMC, reported that the Veteran had significant difficulties with holding a job due to his service-connected psychiatric disorder.  In the past, his attempts at maintaining a job have led to severe and dangerous psychotic decompensations to himself and to others.  She reported that she had been treating the Veteran since 1998; however, prior to her treatment, he had attempted suicide and during a psychotic episode had stalked a stranger.  After he started treatment, he was under the stress of holding a job.  

He stopped taking his medications, so that he would be alert for his job and severely decompensated without warning.  He was picked up by the police for following a stranger.  He was psychiatrically hospitalized for a prolonged period.  Since that time, the Veteran has remained compliant with his medications and appointments.  Even so, he had a slight decompensation, but with intensive psychiatric management, he did not threaten others, but was not caring for himself and could have been a danger to himself.  His prognosis was severely guarded as he could quickly decompensate to psychosis and required minimum stress.  Dr. C.C. opined that the Veteran was totally disabled and unemployable. 

On December 2009 VA exam, the examiner noted that the claims file and electronic record was reviewed.  The examiner noted that with respect to occupational functioning, the Veteran's current bipolar disorder appeared to significantly interfere with his abilities to procure and maintain employment.  He had numerous failed attempts at working, difficulty with concentrating, making mistakes on tasks, and fatigue.  With respect to social functioning, the Veteran's current bipolar symptoms appeared to impact his social functioning to a mild or moderate extent as evidenced by lack of motivation to engage in social functioning, social isolation, irritability, and interpersonal contacts.  

The Veteran had limited social interaction with others outside of his immediate family.  The examiner reported that it was at least as likely as not that the Veteran's symptoms of bipolar disorder had progressed or worsened since his last examination in 2007.  He reasoned that he had more frequent depression episodes.  

His unemployment status was unchanged since his last examination.  He did participate in the CWT program for three to four weeks, but he did not like his job.  He felt tired, fatigued, had problems concentrating, and was depressed.  He had problems getting up on time and making it to work on time.  He experienced anhedonic loss of enjoyment while working.  He quite the CWT program.  Since being released, he held approximately six jobs and the longest he held a job was in 1996 when he worked in a nursing home.  The examiner found that the Veteran's bipolar symptoms appeared to significantly impact or interfere with employment functioning.  

His problems with maintaining employment confirmed his inability to concentrate and complete tasks, decompensation under stress, and feeling tired, lack of energy, or fatigued.  In regards to social functioning, the Veteran indicated that his symptoms of irritability, isolation, and lack of motivation to engage with others were the primary symptoms that interfered with his ability to form and maintain relationships outside of immediate family.  

On examination, there was impairment in thought process or communication.  His affect was constricted.  

Social Security Administration (SSA) records reveal that the Veteran was awarded disability benefits based on his bipolar disorder. 

In correspondence dated in July 2010, Dr. C.C. stated that it was her strong opinion that the Veteran was totally disabled and unemployable.  His psychiatric symptoms had been seriously dangerous to himself and to others in the past.  He had been paranoid and delusional in the past, acquired firearms, and served time for assault.  He attempted to work in the past, but this resulted in acute psychiatric decompensation. 

Analysis

Since the effective date of service connection in September 2004, the Veteran has had only unsuccessful attempts at employment and dropped out of a vocational rehabilitation/CWT Program due to bipolar symptoms.  The only medical opinions are to the effect that he is unemployable, and is totally disabled.  

He has shown near total impairment in social functioning with his only contact with his siblings and his mother.  Although he has demonstrated isolated occasions of improvement, the overwhelming evidence points to an inability to maintain employment or most social relationships.  The majority of the GAF scores contemplate an inability to work and no friends. 

The Board finds that the Veteran's symptoms have approximated total occupational impairment and near total social impairment since the effective date of service connection.  As such, the Veteran's bipolar symptoms more closely approximate the 100 percent rating criteria.  Mauerhan.  An initial rating of 100 percent for service connected bipolar disorder with psychotic features is granted.  38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9432. 


ORDER

An initial rating of 100 percent for bipolar disorder with psychotic features is granted, effective September 30, 2004. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


